UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Annual Report FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number LINGO MEDIA CORPORATION (FORMERLY LINGO MEDIA INC.) (Exact name of Registrant as specified in its charter) Ontario, Canada (Jurisdiction of incorporation or organization) 151 Bloor Street West, #703, Toronto, Ontario, CanadaM5S 1S4 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Shares, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 12 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. YesxNo o Indicate by check mark which financial statement item the registrant has elected to follow: Item 17xItem 18 o 1 LINGO MEDIA CORPORATION FORM 20-F ANNUAL REPORT TABLE OF CONTENTS PART I Item 1. Identity of Directors, Senior Management and Advisors 3 Item 2. Offer Statistics and Expected Timetable 3 Item 3. Key Information 3 Item 4. Information on the Company 18 Item 5. Operating and Financial Review and Reports 32 Item 6. Directors, Senior Management and Employees 50 Item 7. Major Shareholders and Related Party Transactions 59 Item 8. Financial Information 61 Item 9. The Offer and Listing 62 Item 10 Additional Information 66 Item 11. Quantitative and Qualitative Disclosures About Market Risk 79 Item 12. Description of Securities Other Than Equity Securities 79 PART II Item 13. Default, Dividend Arrearages and Delinquencies 79 Item 14. Material Modifications to the Rights ofSecurity Holders and Use of Proceeds 79 Item 15. Controls and Procedures 80 Item 16. Reserved 80 PART III Item 17. Financial Statements 81 Item 18. Financial Statements 81 Item 19. Exhibits 82 2 Forward-Looking Statements Included in this annual report are various forward-looking statements that can be identified by the use of forward looking terminology such as "may", "will", "expect", "anticipate", "estimate", "continue", "believe", or other similar words.We have made forward-looking statements with respect to the following, among others: - the Company’s goals and strategies; - the Company’s ability to obtain licenses/permits to operate in China and Canada; - the importance and expected growth of English language learning in China; - the importance and expected growth of early childhood development in Canada; - the Company’s revenues; - the Company’s potential profitability; and - the Company’s need for external capital. These statements are forward-looking and reflect our current expectations.They are subject to a number of risks and uncertainties, including but not limited to, changes in the economic and political environment in China.In light of the many risks and uncertainties surrounding China and the early childhood market in Canada prospective purchasers of our shares should keep in mind that we cannot guarantee that the forward-looking statements described in this annual report will transpire. PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION 3.A.2.Selected Financial Data Our financial statements are reported in Canadian Dollars and presented in accordance with Canadian generally accepted accounting principles and reconciled to U.S. generally accepted accounting principles in the footnotes, for the fiscal years ended December 31, 2007, December 31, 2006, December 31, 2005, December 31, 2004 and December 31, 2003. These financial reports have been audited by Mintz & Partners LLP with the exception of December 31, 2007 which was audited by Meyers, Norris, Penny LLP. The selected financial data should be read in conjunction with the financial statements and other financial information included elsewhere in the Annual Report. Lingo Media Corporation (the “Company” or “Lingo Media”) has not declared any dividends since incorporation and does not anticipate that it will do so in the foreseeable future.The present policy of the Company is to retain any future earnings for use in its operations and the expansion of its business. Please note that the US GAAP reconciliation numbers in the following table are selected from note 20 of the December 31, 2007 financial statements and note 10 of the interim financial statements as of March 31, 2008. 3 Please note that the US GAAP reconciliation numbers in the following table are selected from the note 20 of the December 31, 2007 financial statements and note 10 of the interim financial statements as of March 31, 2008. Table No. 3 Selected Financial Data Expressed in Canadian Dollars (CDN$ in 000's, except per share data) Unaudited Audited Three Months Year Year Year Year Year Ended Ended Ended Ended Ended Ended Ended 03/31/08 3/31/07 12/31/07 12/31/06 12/31/05 12/31/04 12/31/03 Revenue $ 672 $ 667 $ 4,004 $ 1,574 $ 906 $ 590 $ 1,018 Gross Profit 537 528 3246 1255 783 495 846 Net Loss (454 ) (310 ) (925 ) (748 ) (726 ) (795 ) (257 ) (Loss) per Share $ (0.05 ) $ (0.07 ) $ (0.16 ) $ (0.18 ) $ (0.21 ) $ (0.28 ) $ (0.07 ) Dividends per Share $ 0.00 $ 0.00 $ 0.00 $ 0.00 $ 0.00 $ 0.00 $ 0.00 Weighted Avg. Shares 9,584 4,227 5,656 4,060 3,530 3,232 2,675 Period-end Shares outstanding 9,587 4,661 9,582 4,654 4,125 3,444 3,364 Working Capital $ (377 ) $ (401 ) $ (348 ) $ (347 ) $ 278 $ 271 $ 646 Long-Term Debt/Loans Payable 203 395 203 348 - - 106 Shareholders’ Equity 5,476 1,089 5,886 1,376 1,088 938 1,620 Total Assets 7,662 2,834 7,888 2,884 1,417 1,798 1,931 US GAAP income (Loss) $ (731 ) $ (293 ) $ (1,278 ) $ (710 ) $ (710 ) $ (427 ) $ (126 ) US GAAP Basic Loss per Share $ (0.07 ) $ (0.06 ) $ (0.23 ) $ (0.15 ) $ (0.17 ) $ (0.12 ) $ (0.04 ) US GAAP Equity $ 4,156 $ 567 $ 4,941 $ 963 $ 625 $ 482 $ 764 US GAAP Total Assets $ 6,656 $ 2,713 $ 7,186 $ 2,763 $ 1,391 $ 1,212 $ 990 (1) Cumulative Net Loss since incorporation under US GAAP has been ($4,615,982). (2) a) Under US GAAP, development costs of new businesses are expensed as incurred: 2007-$nil, 2006-$nil, 2005-$nil, and 2004-$nil. b) Under US GAAP, development costs amortized under Canadian GAAP would be reversed to calculate Loss per Share:2007 – $99,805, 2006 – $156,648, 2005 – $133,290 and 2004 – $346,124. c) Under US GAAP, software development costs are expensed as incurred: 2007-$452,709, 2006-$nil; 2005-$nil; and 2004-$nil. 3.A.3.Exchange Rates In this Annual Report, unless otherwise specified, all dollar amounts are expressed in Canadian Dollars ($).The Government of Canada permits a floating exchange rate to determine the value of the Canadian Dollar against the U.S.
